DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the communication filed 05/31/2019. Claims 1-12 are pending and under examining currently.
Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN 201811221187) under 35 U.S.C. 119 (a)-(d) or (f).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blood collection needle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “[W]hen the upper end surface of the stopper 22 of the supporting leg 21 is moved to be flush with the projecting part 12, the stopper 22 is no longer inclined to the rib 31, and the rib 31 is moved along the third inclined surface 13 to the upper end surface of the stopper 22” (Pg. 5, lines 19-22). According to the Chinese copy of the application, the Office suggests to amend the above disclosure to --when the upper end surface of the stopper 22 of the supporting leg 21 is move to be align with the third inclined surface 13 of the projecting part 12, the stopper 22 is no longer block the rib 31, and the rib 31 is moved along the third inclined surface 13 to the upper end surface of the stopper 22--.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the limitation “the sliding slot (14) is located by a side of the stopper (22)” render claim indefinite because it is not clear whether the sliding slot is part of the stopper (e.g., the sliding slot is on a side portion of the stopper), or the sliding slot is on a near the stopper that is not part of the stopper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schosnig et al. (US 20070185516 A1) in view of Jorgensen (US 5439473 B2).
The claim is directed to an apparatus of a push-type blood collection needle comprising a housing (10) having an accommodating cavity (11) therein, a rear cover (20) and a needle body (30) disposed in the accommodating cavity (11), wherein the rear cover (20) is movably disposed on the housing (10), the rear cover (20) has a supporting leg (21) extending into the accommodating cavity (11), the needle body (30) is provided with a rib (31), the accommodating cavity (11) is internally provided with a projecting part (12) that cooperates with and blocks the bottom of the rib (31), the supporting leg (21) is provided with a stopper (22) that cooperates with and blocks the side wall of the rib (31), and an elastic member is disposed between the needle body (30) and the rear cover (20).
Regarding claim 1, Schosnig discloses that a push-type blood collection needle (puncturing device, Fig 1), comprising 
a housing (housing 9) having an accommodating cavity (cavity inside housing 9, Figs. 1 and 6A) therein, 
a rear cover (trigger button 2) and a needle body ( lancet holder 6) disposed in the accommodating cavity, wherein the rear cover 2 is movably disposed on the housing 9, the rear cover 9 has a supporting leg (hook 3) extending into the accommodating cavity (Figs. 3A-3B), 
the needle body 6 is provided with a rib (bearing element 5), the accommodating cavity is internally provided with a projecting part (support surface 20, Fig. 2) that cooperates with and blocks the bottom of the rib 5 (“the holding arms 5 rest on the support surfaces 20”, [0043], line 3), 
the supporting leg 3 cooperates with and blocks the side wall of the rib 5 (see Fig. 3B), and 
an elastic member (spring 4, Fig 1) is disposed between the needle body 6 and the rear cover 2. 
Schosnig suggests but does not explicitly teach the supporting leg is provided with a stopper that cooperates with and blocks the side wall of the rib. However, Schosnig suggest it because the hook is pressed against the bearing element when the trigger button is pressed (Fig. 3B and [0044]).
Jorgensen is an analogous prior art that discloses a press-type lancet comprising a supporting leg (elongate arm 35, Figs. 1-4), wherein the supporting leg is provided with a stopper (protruding hook 36) that cooperates with and blocks the side wall of the rib (protruding hook 40, see Fig. 2). 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Schosnig by including a stopper on the supporting leg, since it would provide a simple substitution of supporting leg on a side (radial direction, same as the hook 3 of Jorgensen) of the rib to facilitate a rotation of needle when the rear cover is pressed, so the stopper is push the rib to move out of the support surface. 
Regarding claim 2, Schosnig further discloses that a push-type blood collection needle according to claim 1, wherein said elastic member 4 is a first spring 4 (Fig. 1). 
Regarding claim 3, Schosnig further discloses that a push-type blood collection needle according to claim 1, wherein said elastic member 4 is a part of the rear cover 2 (, the spring is connected to the rear cover, Figs. 3A-3B). 
Regarding claim 4, Schosnig further discloses that a push-type blood collection needle according to claim 1, wherein a second spring (spring 8) is disposed between the needle body 6 and the accommodating cavity (Fig. 1).
Regarding claim 9, Schosnig further discloses that a push-type blood collection needle according to claim 1, wherein the number of the ribs 5 is two, and the two ribs 5 are circumferentially symmetrically distributed as a whole, and the number of the supporting legs 3 and the number of the projecting parts 20 are also two (see Figs. 1-2).
Regarding claim 10, Schosnig further discloses that a push-type blood collection needle according to claim 1, wherein an end of the housing 9 connected to the rear cover 2 extends inwardly with a stop ring (upper projections 12, Fig. 2A), and the rear cover 2 is provided with a limiting block (hook element 11) that cooperates with the stop ring 12.
Regarding claim 11, Schosnig further discloses that a push-type blood collection needle of claim 1, wherein the needle body 6 includes a protective cap (sterile protector 7, Fig. 6B) having brims (annular projections 23) that abuts against the housing 9 to impede axial movement of the needle body 6 (the annular projections 23 are abuts against the housing 9, Fig. 7). 
Regarding claim 12, Schosnig further disclose that A push-type blood collection needle according to claim 1, wherein the needle body 6 includes a protective cap (sterile protector 7, Figs. 6B-6C) having lugs (annular projections 23), and the lugs 23 have slopes for guiding the protective cap 7 to disengage from the needle body 6 (when the sterile protector is inside the housing, it needs to be turned to align the projections 24 to disengage the sterile protector from the housing).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schosnig et al. (US 20070185516 A1) in view of Jorgensen (US 5439473 B2) as applied to the claim 1 above, in further view of Chen (CN 201341887Y).
Regarding claim 5, the rejection of claim 1 is incorporated to disclosed a push-type blood collection needle of Schosnig as modified by Jorgensen that fails to explicitly teach wherein a lower end of the rib is provided with a first inclined surface, an upper end of the stopper is provided with a second inclined surface that cooperates with the first inclined surface, and the projecting part is provided with a third inclined surface that cooperates with the first inclined surface. However, Schosnig further discloses wherein a lower end of the rib 5 is provided with a first surface (surface of the rib which contact the support surface), and the projecting part 20 is provided with a third surface (supporting surface 20) that cooperates with the first surface. Jorgensen further discloses an upper end of the stopper is provided with a second inclined surface (see modified Fig. 2) that cooperates with the first surface. But they fails to disclose that the first surface and the third surface are inclined surface.

    PNG
    media_image1.png
    662
    304
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    388
    684
    media_image2.png
    Greyscale

	Chen is an analogous prior art that discloses a lancet with needle core comprising a rib, wherein a lower end of the rib (projection 32) is provided with a first inclined surface (surface 321, see Figs. 7-8). Chen suggests an abutment between two inclined surfaces (e.g. surface 43 and surface 321).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the push-type blood collection needle of Schosnig as modified by Jorgensen, to including the lower end of the rib is provided with a first inclined surface as taught by Chen. Such modification would provide a first inclined surface at the lower end of the rib and the third inclined surface at the upper end of the supporting element (as shown by dash line in modified Fig. 3A), thus to prevent the rib (5) from moving in the direction (red arrow) and lost the support from support surface (20) before the rear cover is pressed, particularly due to vibration during the transportation.    
	Regarding claim 6, the rejection of claim 5 is incorporated that discloses a push-type blood collection needle with a cavity and a stopper, but fails to explicitly discloses that a sliding slot is disposed in the accommodating cavity for engaging with the rib, and the sliding slot is located by a side of the stopper. Schosnig further discloses that a sliding slot (guide grooves 25, Fig. 4A) is disposed in the accommodating cavity for engaging with the rib 5 (“the bearing elements 5 are displaced from the support surfaces 20 by the rotary drive elements 3 and fall into the guide grooves 25”, [0048], line 1-2), and the sliding slot 25 is located by a side of the stopper (rib falls into the sliding slot after the rotated caused by the stopper, thus the sliding slot is on a side next to the stopper, same direction as the rotation of the rib). 
	Regarding claim 7, the rejection of claim 6 is incorporated that discloses a sliding slot is on a side of a stopper for engaging with a rib, Schosnig suggest but does not explicitly teach wherein the accommodating cavity is provided with a transition block between the stopper and the sliding slot, and the transition block is provided with a fourth inclined surface that cooperates with the first inclined surface. Schosnig suggests because a curved surface is provided between the support surface and the guide groove right before the rib falls into the guild groove (Fig. 4A). 
	Chen further discloses that the accommodating cavity is provide with a transition block (short lead rail 12), and the transition block 12 provided with a fourth inclined surface (surface 121) that cooperates with the first inclined surface. 
	Therefore, since the combination of Schosnig as modified by Jorgensen disclosed a sliding slot is located on a side of the stopper, and suggests a curved surface between the stopper and the sliding slot to smooth the rotation of rib, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the push-type blood collection needle, to include a transition block is provided with a fourth incline surface that cooperates with the first inclined surface as taught by Chen. Such modification would provide a transition block between the stopper and the sliding slot with a fourth inclined surface, thus provides a continuity of rotatory movement of the rib with reduced friction before falling into the sliding slot. 
	
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schosnig et al. (US 20070185516 A1) in view of Jorgensen (US 5439473 B2), in further view of Chen (CN 201341887Y) as applied to the claim 7 above, in additional view of Schraga (US 8118825 B2).
	Regarding claim 8, the rejection of claim 7 is incorporated that discloses a push-type blood collection needle comprising a supporting leg with a stopper and a projecting part, and a transition block between the stopper and a sliding slot, wherein the transition block cooperates with the projecting part, but fails to explicitly disclose the transition block cooperates with the projecting part to form a guide groove that engage with the supporting leg. 
	Schraga is an analogous prior art that discloses a lancer device that can be push from the rear cover to initiate an ejection of a needle. Schraga discloses that a guide roove that is engage with a supporting leg (a portion of the release element 56 is engage with a guide groove, see modified Fig. 2).

    PNG
    media_image3.png
    283
    539
    media_image3.png
    Greyscale

	Therefore, since Schraga teaches that it is known to have a groove that allows a portion of a supporting leg to pass over a contact surface between a stopper and a projecting part, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the push-type blood collection needle of Schosnig as modified by Jorgensen and Chen, wherein a guide groove is formed to engage with the supporting leg. Such modification would provide a guide groove to engage with the supporting leg between the transition block and the projecting part, so that when the rear cover is pressed, a portion of the supporting leg passes over the contact surface of the rib and the projecting part, and engage the guide groove. Such design of structure ensures the stopper to provide enough movement distance of the rib to fall into the sliding slot via the surface of the transition block. In addition, the guide groove also provides a support to the supporting leg to prevent the rib moving in a direction away from the sliding slot caused by the cooperation between the first inclined surface and the third inclined surface.  

Disclosure of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikura et al. (US 20100249819 A1) discloses a disposable lancing device, the lancet comprising rib that is abutted by a projection, and a protective cap is rotated to lift the abutment to eject the lancet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        




/RENE T TOWA/Primary Examiner, Art Unit 3791